                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE

ENCHANT CHRISTMAS LIGHT MAZE &     )
MARKET LTD,                        )
                                   )                     No. 3:19-cv-00966
     Plaintiff,                    )
                                   )                     JURY DEMAND
v.                                 )
                                   )                     JUDGE TRAUGER
GLOWCO, LLC, EXHIBAU US LLC,       )
PATRICK WALLAIN, and CHRIS STACEY, )
                                   )
     Defendants.                   )


          DEFENDANTS’ JOINT MEMORANDUM OPPOSING PLAINTIFF’S
                MOTION FOR A PRELIMINARY INJUNCTION


       As Defendants will prove at the November 7 hearing, the hearsay, strained inferences, and

innuendo Enchant used to obtain a temporary restraining order are wrong.1

       First, Glowco’s sculptures were manufactured using designs that were independently

created. No drawing or design that came from Enchant has been used to manufacture any of

Glowco’s sculptures. The independently-created designs used to make Glowco’s sculptures will

be presented to the Court. The Court should deny Enchant’s motion for this reason alone.

       Second, even though Defendants did not use any drawing or design that came from Enchant

to make Glowco’s sculptures, Enchant in fact has no protectable interest in the images and

sculptures at issue. Enchant claims to own a copyright in a set of drawings purportedly made by

two people in Ukraine. But these drawings are of generic, traditional images that are ubiquitous



1
 At the hearing, defendants will present live testimony from Patrick Wallain and Chris Stacey.
See Certified Restoration Dry Cleaning Network, L.L.C. v. Tenke Corp., 511 F.3d 535, 553 (6th
Cir. 2007) (“[W]here facts are bitterly contested and credibility determinations must be made to
decide whether injunctive relief should issue, an evidentiary hearing must be held.”) (quoting
McDonald’s Corp. v. Robertson, 147 F.3d 1301, 1312-13 (11th Cir. 1998)).


    Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 1 of 20 PageID #: 293
during the holidays – including images taken directly from nature (see, e.g., “Enchant’s” polar

bear cub and gettyimages photograph of actual polar cub on page 13) or that the Ukrainians

themselves obviously copied from others (see, e.g., “Enchant’s” snowflake and the snowflake from

a 2014 tutorial on how to draw the snowflakes depicted in Disney’s movie “Frozen” on page 10).

Such drawings are not protected by copyright. And the sculptures based on those same drawings

are the very antithesis of a “trade secret” – Enchant publicly displays those sculptures, not just at

its events but on websites and social media platforms, including Instagram. Indeed, as detailed

below, before filing this lawsuit in a bid to disrupt a new competitor’s event, Enchant never treated

these images and sculptures as proprietary.

       Third, Enchant in any event does not face any harm that could not be remedied with money.

Generic depictions of wildlife, trees, snowflakes, trees, and ice crystals, as well as Glowco’s

version of Santa’s Sleigh – which is based on a 3-D model of a sleigh bought on-line from a

company in New Orleans for $75 – pose zero risk of consumer confusion. Enchant’s claim to the

contrary is belied by this fact alone: In late 2018, “Shine Lighting Group USA, Inc.” (which

Defendants believe is owned by Enchant’s CEO, Kevin Johnston) tried to get Glowco to buy many

of the very sculptures at issue for use at the GLOW Nashville event.2 (Glowco bought a few of

Shine’s sculptures but not others, knowing it could design better versions – and it has.) Indeed,

Defendants, those Glowco has hired to build and staff GLOW Nashville, and the Nashville

community itself are the ones who face harm – in the case of Glowco, imminent and irreparable

harm. Glowco has invested several million dollars in, and hired 200 people for, a large and

logistically complex holiday event that must be built from the ground up and for which tickets




2
 For this and other reasons, it is far from clear that the drawings and sculptures Enchant claims to
own even belong to Enchant.


    Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 2 of 20 PageID #: 294
have been pre-sold. That event will not be ready on opening night, November 22, if Defendants

cannot immediately move the sculptures at issue to First Tennessee Park and begin construction.

       The Court should deny Enchant’s bid to destroy a fledgling competitor premised on

groundless intellectual property claims and timed to cause maximum disruption to the GLOW

Nashville event. Defendants request that, at the conclusion of the November 7 hearing, the Court

deny Enchant’s motion for a preliminary injunction and immediately dissolve the TRO.

                                    STATEMENT OF FACTS

       A.      Mr. Wallain’s Work for Shine in 2016 and 2017.

       In 2016, Shine Lighting Group USA, Inc. – not the plaintiff, Enchant – contracted with

Patrick Wallain’s company to provide consulting services, including design, manufacturing, and

planning, in connection with the first “Enchant” event in Vancouver, Canada. During his time

working for Shine, no one indicated to Mr. Wallain that the design drawings to which he, and

others outside the company, were given unrestricted access were confidential or proprietary. Nor

was he asked to sign any confidentiality or non-disclosure agreement. When Mr. Wallain finished

his work for Shine in May 2017, no one asked him to return or destroy anything. Since Mr. Wallain

and Shine parted ways, Enchant (or Shine) alone has controlled whether Mr. Wallain’s Google

Drive Account has access to the Enchant (or Shine) “Storage Account.” (See D.E. 2-2 at 12 n.1

(stating that Enchant controls access to its Storage Account).) Yet, Enchant (or Shine) apparently

has never terminated that access, even though it has been more than two years since Mr. Wallain’s

company worked with Shine.3          In short, Enchant’s conduct before filing this lawsuit is

incompatible with the claims it now makes.



3
  On Google Drive, you give access to a file by “sharing” it with a specific email address, and the
recipient then has access to that file until the administrator of the account stops “sharing” it. (See
Stop,     limit,   or    change       sharing      –   Computer        -   Google     Drive      Help,


    Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 3 of 20 PageID #: 295
       B.      In January 2019, Shine Sells Sculptures to Glowco for Use in Nashville – And
               Then Tries to Buy Them Back.

       Because of his dealings and multiple communications with Chris Stacey, Kevin Johnston

knew by December 2018 that Mr. Stacey intended to create a holiday attraction in Nashville that

would include lighted sculptures. That month, after the Enchant event in Arlington, Texas, Mr.

Johnston offered to sell several of Shine’s sculptures from that event to Glowco for Glowco’s use

at its show in Nashville. Glowco bought some of these sculptures from Shine in January 2019,

and Shine even threw in some ice crystals at no extra charge. (See Attachment 1: Shine Invoice.)

Glowco decided not to buy other Shine sculptures because Glowco concluded it could design and

make more appealing versions of traditional holiday figures.

       After the sale, Mr. Johnston contacted Mr. Wallain and asked to buy back Shine’s

sculptures. Glowco declined. The next time Defendants heard from Mr. Johnston, Shine, or

Enchant was when Defendants were served with this lawsuit on October 30, 2019, just days before

construction was scheduled to begin for GLOW Nashville.

       C.      Independent Creation of Glowco’s Sculptures.

       In September 2018, Glowco hired Mr. Wallain’s company, Exhibau, to provide consulting

services in connection with the GLOW Nashville event.           Those services include financial

modeling, structures design, and procurement. In order to create an initial budget and determine

the investment that would be required for the event, Mr. Wallain sent an Excel file to potential




https://support.google.com/drive/answer/2494893 (last accessed Nov. 2, 2019) (explaining “After
you share a file, you can stop sharing a file at any time. You can also prevent someone you’ve
shared with from changing or sharing your file.”) See also Plaintiff’s Expert Report at p. 3, fn.1,
(D.E. 2-2 at 12).) The administrator can terminate the sharing at any time in a few easy steps. (See
Stop,     limit,   or    change     sharing     -    Computer       -    Google      Drive     Help,
https://support.google.com/drive/answer/2494893.) This same help article describes how to,
among other security measures, place an expiration date on the access. See id.


   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 4 of 20 PageID #: 296
manufacturers in China, solely to seek quotes to manufacture 38 items. As is typical in an RFP

process that seeks quotes to manufacture items not yet designed, the Excel file contained

“reference images” (that is, not full files), such as this elf:




To compile the 2-D reference images, Mr. Wallain searched his entire Google Drive using the

global search function for the image at issue (e.g., “polar bear”). When Mr. Wallain does this, his

Google Drive automatically draws files from any account for which that account’s administrator

continues to give Mr. Wallain access, and the results do not indicate the source folder of any

particular file. It appears that as many as 5 of the 38 reference images included in the request for

quotes may be images from Enchant’s (or Shine’s) account, to which Enchant (or Shine) continued

to give Mr. Wallain access through at least August 2019. None of these reference images is

sufficient to actually manufacture a sculpture.

        Mr. Wallain used the initial quotes from potential manufacturers to create an initial budget

for GLOW Nashville. That budget included funds to pay third-party designers to create the designs

that would then be – and were – used to build sculptures for Glowco. Thus, the designs used to

manufacture Glowco’s sculptures were independently created, and no drawing or design from

Enchant (or Shine) was used to manufacture any Glowco sculptures. The design drawings reflect

this.

        For example, on the left is the drawing of “Enchant’s” snowflake, and on the right is

Glowco’s snowflake:



    Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 5 of 20 PageID #: 297
       On the left is “Enchant’s” Santa’s Sleigh, and on the right is Glowco’s Santa’s Sleigh:




       On the left are “Enchant’s” ice crystals, with a computer rendering of Glowco’s ice crystals

on the right:




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 6 of 20 PageID #: 298
       Finally, on the left is the drawing of “Enchant’s” tree and on the right is Glowco’s tree:




       The evidence presented at the November 7 hearing thus will show that the Chinese

manufacturers that made Glowco’s sculptures did so from independently-created design files,

including the 3-D models necessary to make such sculptures.

              D.      Impact if the Nashville Event Cannot Move Forward Immediately.

       Located at First Tennessee Park, home of the Nashville Sounds, the GLOW Nashville event

is scheduled to run from November 22 through December 31, 2019. Glowco has invested several

million dollars to create this unique, large, and complex event and hired approximately 200 local

workers to staff it. Additionally, approximately 250 independent contractors will be working to




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 7 of 20 PageID #: 299
support the event. Defendants expect 150,000 or more people will visit the event, many of whom

have already bought tickets. The TRO has already disrupted critical logistics for the event; if

Glowco is not able to begin construction with at least its ice crystals4 on November 8, it is

improbable the event can be ready by November 22.

                                             ARGUMENT

          In determining whether to issue a preliminary injunction, the Court must consider: (1)

whether the movant has a strong likelihood of success on the merits; (2) whether the movant would

suffer irreparable injury without the injunction; (3) whether issuance of the injunction would cause

substantial harm to others; and (4) whether the public interest would be served by issuance of the

injunction. Tumblebus Inc. v. Cranmer, 399 F.3d 754, 760 (6th Cir. 2005).

          A.      ENCHANT IS NOT LIKELY TO WIN ON THE MERITS.

                          1. Copyright Infringement Standard.

          “To establish [copyright] infringement, two elements must be proven: (1) ownership of a

valid copyright, and (2) copying of constituent elements of the work that are original.” Feist

Publications, Inc. v. Rural Telephone Service Company, Inc., 499 U.S. 340, 361 (1991). In lieu

of direct evidence of copying, a plaintiff may try to establish “an inference of copying by showing

(1) access to the allegedly-infringed work by the defendant(s) and (2) a substantial similarity

between the two works at issue.” Ellis v. Diffie, 177 F.3d 503, 506 (6th Cir. 1999).5




4
    A large structure, the “Crystal Fortress,” will be a focal point of the event.
5
  “When the similarity between two works is so striking that there is no plausible possibility of
independent creation, the ‘striking similarity’ may dispense with the need for proof of access.”
Trapani v. CBS Records, Inc., 857 F.2d 1475, at *3 (6th Cir. 1988) (unpublished). “The application
of the ‘striking similarity’ doctrine is generally limited, however, to complex or sophisticated
subject matter where independent creation would be exceptionally unlikely.” Id. Therefore, this
doctrine is not applicable here.


      Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 8 of 20 PageID #: 300
       “Once a plaintiff establishes access and substantial similarity, the defendant may rebut the

presumption of copying by showing independent creation of the allegedly infringing work.”

Fogerty v. MGM Grp. Holdings Corp., 379 F.3d 348, 352 (6th Cir. 2004); see also Ellis, 177 F.3d

at 507 (“[a]n inference of copying is rebuttable by evidence of independent creation of the

allegedly infringing work”); Jones v. Blige, 558 F.3d 485, 493 (6th Cir. 2009) (same); Yurman

Design, Inc. v. PAJ, Inc., 262 F.3d 101, 110 (2d Cir. 2001) (“Under the Copyright Act, one may

market a product identical to a copyrighted work so long as the second comer designed his product

independently.”); King Records, Inc. v. Bennett, 438 F. Supp. 2d 812, 846 (M.D. Tenn. 2006)

(same). As Nimmer has explained:

       It is clear that the plaintiff has the burden of proving both access and substantial
       similarity. Of course, those requirements are independent. Thus, even if the two
       works in question are substantially similar, plaintiff still cannot prevail unless it
       meets its burden “of producing significant, affirmative, and probative evidence to
       demonstrate that defendant had access to its claimed work.” But the further question
       remains how far such proof, even when it does exist, extends. If the plaintiff offers
       clear and convincing evidence of both access and substantial similarity, is the trier
       of fact bound to hold that the defendant has copied from the plaintiff? The answer
       is “no,” inasmuch as the trier may entirely believe both that the defendant had
       access to the plaintiff’s work and that the two works are substantially similar, but
       nevertheless, reasonably conclude that the defendant independently created, rather
       than copied.

3 Nimmer on Copyright § 12.11 (2019) (footnotes omitted); see also Feist, 499 U.S. at 345-46

(“Original, as the term is used in copyright, means only that the work was independently created

by the author (as opposed to copied from other works), and that it possesses at least some minimal

degree of creativity.”).

       With respect to validity of a copyright, “copyright protection extends only to a particular

expression of an idea, and not to the idea itself. Simply because a work is copyrighted does not

mean every element of that work is protected.” Boisson v. Banian, Ltd., 273 F.3d 262, 268 (2d

Cir. 2001) (citations omitted).




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 9 of 20 PageID #: 301
                       2. Defendants Independently Created Their Sculptures.

       As described above, and as will be shown at the hearing, no drawing or design from

Enchant (or Shine) was used to manufacture Glowco’s sculptures.                Enchant’s copyright

infringement claim fails for this reason alone. See Fogerty, 379 F.3d at 352.

                       3. The Sculptures are Not Sufficiently Original to Warrant Copyright
                          Protection.

       There appear to be twelve sculptures that are the subject of Enchant’s motion: three polar

bears, five deer, a tree, a group of ice crystals, a snowflake, and a version of Santa’s Sleigh. (See

Exhibit T, D.E. 2-20.) The snowflake is identical to the design of the snowflakes used in Disney’s

movie “Frozen.” The bears, deer, tree, and ice crystals are simply images taken from nature and,

thus, not copyrightable.

       First, as shown above, Glowco’s snowflake is markedly different from the snowflake

Enchant claims to own. Glowco’s snowflake was not copied from someone else’s snowflake. But

Enchant’s was. Here is a side-by-side comparison of “Enchant’s” snowflake and a snowflake

pictured in a 2014 tutorial on how to draw a snowflake as depicted in Disney’s “Frozen”:




(See How to Draw Snowflakes from Disney Frozen Movie with Easy to Follow Steps - How to

Draw        Step      by       Step       Drawing        Tutorials,       Nov.       12,       2014,



   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 10 of 20 PageID #: 302
https://www.drawinghowtodraw.com/stepbystepdrawinglessons/2014/11/draw-snowflakes-

disney-frozen-movie-easy-follow-steps/ (last visited Nov. 2, 2019).) The snowflake on the right,

which is from the Disney movie “Frozen,” was posted on the internet in 2014, long before someone

in Ukraine purported to “create” the snowflake design Enchant now claims to own. Enchant’s

alleged snowflake is not original and not copyrightable – if that snowflake design belongs to

anyone, it belongs to Disney.

       With regard to Enchant’s deer, bears, tree, and ice crystals,

       a collection of unprotectable [animal] elements—pose, attitude, gesture, muscle
       structure, facial expression, coat, and texture—may earn “thin copyright”
       protection that extends to situations where many parts of the work are present in
       another work. But when, as here, the only areas of commonality are elements first
       found in nature, expressing ideas that nature has already expressed for all, a court
       need not permit the case to go to a trier of fact.

Folkens v. Wyland Worldwide, LLC, 882 F.3d 768, 770 (9th Cir. 2018) (emphasis added); see also

Satava v. Lowry, 323 F.3d 805, 810-811 (9th Cir.), cert. denied, 540 U.S. 983 (2003) (sculptures

of jellyfish not sufficiently original to warrant copyright protection); Herbert Rosenthal Jewelry

Corp. v. Honora Jewelry Co., 509 F.2d 64, 65 (2d Cir. 1974) (finding no copyright infringement

where both parties had produced turtle pins with ten gems on the back of the carapace and

explaining, “since all turtles are created more or less along the same lines, appellant cannot, by

obtaining a copyright upon one design of a turtle pin, exclude all others from manufacturing gold

turtle pins on the ground that they are substantially similar in appearance”).

       As the Southern District of New York recently explained:

       Courts routinely apply the scènes à faire doctrine (or analogous reasoning) to
       “elements of pictorial, graphic, or sculptural works that do no more than depict an
       animal’s natural appearance,” L.A. T-Shirt & Print, Inc. v. Rue 21, Inc., No. 16-CV-
       5400 (RA), 2017 U.S. Dist. LEXIS 131845, 2017 WL 3575699, at *5 (S.D.N.Y.
       Aug. 17, 2017), as such features inhere in the subject animals themselves rather
       than flow from any artist’s imagination. See, e.g., Nola Spice Designs, L.L.C. v.
       Haydel Enters., Inc., 783 F.3d 527, 551 (5th Cir. 2015) (“[A]natomical features on




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 11 of 20 PageID #: 303
       replicas of animals are ideas not entitled to copyright protection.”); Blehm v.
       Jacobs, 702 F.3d 1193, 1204 (10th Cir. 2012) (“[C]ommon anatomical features
       such as arms, legs, faces, and fingers . . . are not protectable elements.”); Billco
       Int’l, Inc. v. Charles Prods., Inc., 776 F. Supp. 2d 105, 114 (D. Md. 2011) (“[W]hen
       works contain realistic depictions of animals . . ., the scope of the copyright
       protection for the work may be limited because the features and behavior of animals
       in nature are part of the public domain.”). While the “original expression of an
       animal’s appearance may be eligible for copyright protection,” L.A. T-Shirt, 2017
       U.S. Dist. LEXIS 131845, 2017 WL 3575699, at *5 (emphasis added) (invoking
       the example of Franz Marc’s blue horses), the few elements of the Tinkerbelle
       picture’s depiction of a dog that Carrell even claims to be original are (at best)
       modestly so, and it is the unoriginal elements that predominate.

Carrell v. Origami Owl, LLC, 2019 U.S. Dist. LEXIS 49522, at *5-6 (S.D.N.Y. Mar. 25, 2019).

       As other courts have recognized:

       In the context of realistic wildlife sculpture, one court has noted that a purported
       copyright holder “may not prevent others from copying aspects of his sculptures
       resulting from either [the animal’s]-physiology or from [the animal’s] depiction in
       the [particular artistic] medium." Satava v. Lowry, 323 F.3d 805, 810 (9th Cir.
       2003). “Nature gives us ideas of animals in their natural surroundings: an eagle
       with talons extended to snatch a mouse; a grizzly bear clutching a salmon between
       its teeth; a butterfly emerging from its cocoon; a wolf howling at the full moon; a
       jellyfish swimming through tropical waters." Id. at 813.

Sportsmans Warehouse, Inc. v. Fair, 576 F. Supp. 2d 1175, 1180-81 (D. Colo. 2008); see also

Aliotti v. R. Dakin & Co., 831 F.2d 898, 901 (9th Cir. 1987) (“No copyright protection may be

afforded to the idea of producing stuffed dinosaur toys or to elements of expression that necessarily

follow from the idea of such dolls . . . [A]ny similarity in expression resulting from either the

physiognomy of dinosaurs or from the nature of stuffed animals [is not protectable]”); Arc v. S.S.

Sarna, Inc., 621 F. Supp. 916, 921-22 (E.D.N.Y. 1985) (“[T]he idea of a sculpture of a particular

animal, be it a swan, peacock, or unicorn, cannot be monopolized by anyone under the copyright

law.”); TailGate Beer, LLC v. Boulevard Brewing Co., No. 3:18-cv-00563, 2019 U.S. Dist. LEXIS

179073, at *36 (M.D. Tenn. Oct. 16, 2019) (“No copyright protection may be afforded to elements




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 12 of 20 PageID #: 304
of expression that naturally flow from the idea of an animal sculpture.” (quoting Bandana Co. v.

TJX Cos., Case No. 05-206, 2005 U.S. Dist. LEXIS 17342, at *2 (W.D. Ky. May 29, 2005))).

       Here, for example, is a drawing in which Enchant now claims a copyright, next to a stock

photograph of an actual polar bear cub from the internet:




(See Polar Bear Cub Standing On Hind Legs High-Res Stock Photo - Getty Images,

https://www.gettyimages.com/detail/photo/polar-bear-cub-standing-on-hind-legs-high-res-stock-

photography/490052-002?adppopup=true (last visited Nov. 2, 2019).)



  Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 13 of 20 PageID #: 305
       Other than the whimsical deer antlers (which are not at issue; Glowco wanted to give its

wildlife a more realistic look, and its own designs use natural-appearing antlers), Enchant’s other

bears and deer are simply images of animals as they appear in nature. (See Exhibit T Summary

Chart at D.E. 2-20.) Similarly, Enchant’s tree and ice crystals look like trees and ice crystals as

they appear in nature. (Id.) These drawings and sculptures are not sufficiently original to warrant

copyright protection (although, again, they in any event were not used to manufacture Glowco’s

own sculptures).

       The following are comparisons of Enchant’s sculptures with actual animals:




  Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 14 of 20 PageID #: 306
                       4. Defendants’ Sculptures Are Not Substantially Similar.

       Any similarities between Glowco’s sculptures and Enchant’s sculptures arises from non-

protectable elements (pose, gesture, muscle structure, trunk, branches, crystalline structure, etc.).

A tree is a tree, and a deer looks like a deer. Therefore, even if Enchant’s copyrights were

otherwise valid, and even if Glowco’s sculptures had not been independently created, Enchant’s

infringement claim would still fail.




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 15 of 20 PageID #: 307
                        5. The Drawings and Sculptures at Issue Are Not Trade Secrets.

        Enchant’s sculptures could be seen, photographed, and even measured by any of the

hundreds of thousands of people Enchant alleges have attended “Enchant Christmas.” The

sculptures also appear on social media accounts, including Enchant’s Instagram, Twitter, and

Facebook accounts. Similarly, the drawings in which Enchant claims a registered copyright are a

matter of public record. Enchant, therefore, cannot claim “trade secret” status for either the

drawings or the sculptures. Tenn. Code Ann. § 47-25-1702 (a “trade secret” (1) “[d]erives

independent economic value, actual or potential, from not being generally known to, and not being

readily ascertainable by proper means” and (2) “[i]s the subject of efforts that are reasonable under

the circumstances to maintain its secrecy.”); see also 18 U.S.C. § 1839 (same).

        In addition, as shown above, neither Enchant nor Shine historically acted as if these

drawings or associated sculptures are proprietary in any manner. Neither made any effort – let

alone took reasonable steps – to secure the now-alleged “secrecy” of the drawings at issue, which

Enchant (or Shine) made available to people outside the company – in Mr. Wallain’s case, for

more than two years after his company stopped working with Shine. Tenn. Code Ann. § 47-25-

1702(2) (misappropriation of a trade secret requires that defendant knew the trade secret was

acquired by improper means, or that defendant disclosed or used the trade secret without the

owner’s express or implied consent); see also 18 U.S.C. § 1839(5) (same). Enchant has not, and

cannot, show a strong likelihood of success on its trade-secrets claims.

                B. ENCHANT DOES NOT FACE IRREPARABLE HARM.

        The harm Enchant alleges can be summarized as follows: “Such actions diminish

Plaintiff’s place in the market and overall business value, constitute loss of opportunity for Plaintiff




   Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 16 of 20 PageID #: 308
to be the first business to introduce its products into Nashville and other markets, and deprive

Plaintiff of the fair business opportunities it has worked hard for.” (D.E. 4 at 15.)

       First, it is axiomatic that Enchant has no right to stop others from putting on large holiday

light events in Nashville, or elsewhere.6 See, e.g., Mihalek Corp. v. Michigan, 814 F.2d 290, 295

(6th Cir. 1987) (“copyright protection extends to expression but not ideas”).

       Second, the harm Enchant alleges is speculative and could easily be remedied with money,

such as a reasonable royalty. See, e.g., New Era Publications Int’l, ApS v. Henry Holt & Co., 873

F.2d 576, 597 (2d Cir. 1989) (“To be actionable, invasions of the copyright must effect economic

harm and . . . an award of damages should be preferred to the injunctive remedy.”); Dow Jones &

Co. v. Bd. of Trade of City of Chicago, 546 F. Supp. 113, 122 (S.D.N.Y. 1982) (“None of the harm

speculated by [plaintiff], whether lost potential licensing . . . or impaired reputation, derives from

the copyright infringement alleged. If any damage has been wrought by [defendant’s] copying,

and if that copying constitutes infringement, money damages, either actual or statutory, will

adequately compensate [plaintiff].”); Clark v. Childs, No. 17-CV-4895 (LDH) (SJB), 2017 U.S.

Dist. LEXIS 155847, at *6-7 (E.D.N.Y. Sep. 22, 2017) (“Even if the Court were to credit Plaintiff's

unsupported contentions, they are nevertheless insufficient to support the grant of injunctive relief.

That is, the Court is at a loss as to how Plaintiff's purported harms could not be remedied through

money damages, which is the preferred remedy in copyright cases.”)

       Third, the claim that Enchant will be harmed if another business uses one or more of “its”

sculptures in a holiday light event is belied by Shine’s selling several of its sculptures to Glowco




6
 Events at Cheekwood and Opryland have existed in Nashville for many years. See Voted the Best
Event in Nashville, Holiday LIGHTS at Cheekwood, https://cheekwood.org/calendar/cheekwood-
holiday-lights-event-nashville/ (last visited Nov. 4, 2019); Most Unforgettable Christmas Ever!,
http://www.gaylordhotelsnews.com/ChristmasVideoGaylordOpryland (last visited Nov. 4, 2019).


    Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 17 of 20 PageID #: 309
earlier this year. A centerpiece of GLOW Nashville will be a 100’ tree, which it bought from

Shine.

         In short, Enchant has not sustained its burden to prove “both certain and immediate” harm

that cannot be remedied by monetary damages. See Michigan Coalition of Radioactive Material

Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991); Ky., Educ. & Workforce Dev.

Cabinet, Office for the Blind v. United States, 759 F.3d 588, 600 (6th Cir. 2014) (“The party

seeking a preliminary injunction bears a burden of justifying such relief, including showing

irreparable harm and likelihood of success.”).

                C.     DEFENDANTS FACE IMMINENT AND IRREPARABLE HARM.

         Enchant knows what is involved in setting up a show such as GLOW Nashville, and timed

its TRO application for maximum disruption. As a result of that TRO, Glowco has already had to

delay work. If the injunction remains in place beyond November 7, Glowco is at substantial risk

of not being able to meet the tight schedule to open on November 22; the impact of that would be

felt not just by Defendants but by the more than 200 people who plan to work on and at the event,

as well as those who plan to attend, many of whom have already bought their tickets.




  Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 18 of 20 PageID #: 310
                                      CONCLUSION

       Enchant improperly seeks to prevent ordinary competition. All relevant factors weigh

against Enchant’s motion. Defendants respectfully request that the Court upon hearing the

evidence deny that motion and immediately dissolve the TRO.


                                       Respectfully submitted,


                                   /s M /s Michael A. Johnson

                                       John R. Jacobson (#14365)
                                       D. Alexander Fardon (#13787)
                                       Riley, Warnock & Jacobson
                                       1906 West End Avenue
                                       Nashville, TN 37203
                                       (615) 320-3700
                                       jjacobson@rwjplc.com
                                       afardon@rwjplc.com

                                       Attorneys for Glowco, LLC and Chris Stacey

                                       John J. Griffin. Jr. (#15446)
                                       Michael A. Johnson (#30210)
                                       Kay Griffin, PLLC
                                       222 Second Avenue North, Suite 340-M
                                       Nashville, Tennessee 37201
                                       (615) 742-4800
                                       john.griffin@kaygriffin.com
                                       michael.johnson@kaygriffin.com

                                       Attorneys for Exhibau US LLC and
                                       Patrick Wallain




  Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 19 of 20 PageID #: 311
                               CERTIFICATE OF SERVICE

     I hereby certify that a true and exact copy of the foregoing response has been served via
CM/ECF upon all counsel of record:

       Stephen J. Zralek
       Shea T. Hasenauer
       Maria Q. Campbell
       Bone, McAllester & Norton, PLLC
       511 Union Street
       Suite 1600
       Nashville, TN 37219

       John R. Jacobson
       D. Alexander Fardon
       Riley, Warnock & Jacobson
       1906 West End Avenue
       Nashville, TN 37203

on this 6th day of November, 2019.

                                           /s Michael A. Johnson




  Case 3:19-cv-00966 Document 24 Filed 11/06/19 Page 20 of 20 PageID #: 312
